Citation Nr: 1501332	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-26 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating, in excess of 10 percent, for coronary artery disease/ischemic heart disease, status post coronary artery bypass graft and non-ST elevation myocardial infarction, prior to October 15, 2011.

2.  Entitlement to an initial rating, in excess of 60 percent, for coronary artery disease/ischemic heart disease, status post coronary artery bypass graft and non-ST elevation myocardial infarction from February 1, 2012.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

4.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent
ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active service from November 1969 to August 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from  November 2010, September 2012, and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The November 2010 rating decision granted service connection for coronary artery disease/ischemic heart disease with a 10 percent rating.  In a September 2012 rating decision the Veteran was granted a temporary 100 percent rating for coronary artery disease/ischemic heart disease, status post coronary artery bypass graft and non-ST elevation myocardial infarction from October 15, 2011 to January 31, 2012.  The September 2012 rating decision also granted a 60 percent rating from February 1, 2012.  The July 2013 rating decision denied a TDIU.  

As a 100 percent rating, a full grant, was granted for coronary artery disease/ischemic heart disease, status post coronary artery bypass graft and non-ST elevation myocardial infarction from October 15, 2011 to January 31, 2012, that period is no longer on appeal and will not be addressed in this opinion.  

Although the Veteran was granted an increase to 60 percent for his coronary artery disease/ischemic heart disease, status post coronary artery bypass graft and non-ST elevation myocardial infarction, effective February 1, 2012, as less than the maximum available benefit for a schedular coronary artery disease rating was awarded, the issue has been properly returned to the Board.  See Fenderson v. West, 12 Vet. App. 116 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  Consequently, the Board will address whether a rating in excess of 10 percent is warranted prior to October 15, 2011, and whether a rating in excess of 60 percent is warranted from February 1, 2012.

The issue of a temporary 100 percent rating for PTSD rehabilitation has been raised by the record in a March 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's coronary artery disease/ischemic heart disease was manifested by dyspnea, dizziness fatigue, and episodes of syncope, without evidence of acute congestive heart failure, or a workload of greater than 3 METS but not greater than 5 METS, or a left ventricular ejection fraction of 30 to 50 percent, prior to October 15, 2011.

2.  The Veteran's coronary artery disease/ischemic heart disease was manifested by dyspnea, dizziness fatigue, and episodes of syncope, without evidence of acute congestive heart failure, or a workload of greater than 3 METS but not greater than 5 METS, or a left ventricular ejection fraction of 30 to 50 percent, from February 1, 2012.

3.  The competent and credible evidence approximates findings that the Veteran's service connected coronary artery disease/ischemic heart disease, status post coronary artery bypass graft and non-ST elevation myocardial infarction is not of such severity that it precludes him from obtaining and maintaining substantially gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 60 percent, but no greater, for coronary artery disease/ischemic heart disease, status post coronary artery bypass graft and non-ST elevation myocardial infarction have been met, prior to October 15, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7005.

2.  The criteria for an initial disability rating in excess of 60 percent for coronary artery disease/ischemic heart disease, status post coronary artery bypass graft and non-ST elevation myocardial infarction have not been met, from February 1, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7005.

3.  The criteria for a TDIU is not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

In August 2010, the RO provided VCAA notice with respect to the Veteran's claim.  As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claim

I.  Increased Rating-Coronary Artery Disease

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2014).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.
Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2013); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Veteran contends that he is entitled to a higher initial rating for coronary artery disease, currently rated as 10 percent disabling for the period prior to October 15, 2011, and 60 percent disabling for the period from February 1, 2012, under Diagnostic Code (DC) 7005. 

Under that diagnostic code, a 10 percent rating is warranted for a workload of greater than 7 METs but not greater than10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication.  A 30 percent rating is warranted for coronary artery disease with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electro-cardiogram, echocardiogram, or X-ray.  The next higher rating of 60 percent requires more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Finally, a 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Prior to October 15, 2011

The Veteran was afforded a VA heart examination in September 2010.  The Veteran stated that he discovered his heart disorder after having a syncopal episode in 2006.  He had coronary artery bypass surgery, 3 vessel, and angioplasty two weeks after his first syncopal episode.  The Veteran reported no history of myocardial infarction, a heart transplant, a cardiac pacemaker, rheumatic heart disease, or congestive heart failure.  He reported constant fatigue, and chest pains and dyspnea with exertion.  He reported two more syncopal episodes since his surgery in 2006.  He denied any dizziness, but stated he was unsteady sometimes.  Finally he reported that he took nitroglycerin approximately once a month.  

Upon examination it was noted that the Veteran's METS were 3-5, which indicated that he was able to do activity such as light yard work.  An echocardiogram done in September 2010 revealed left and right ventricles with normal size and function.  The Veteran had a normal left ventricle ejection fraction of more than 60 percent.  The inflow and tissue droppler of the left ventricle suggested normal diastolic function.  No mitral valve or aortic valve abnormalities were noted in the report.  

After a careful review of the record, the Board finds that the Veteran does meet the criteria for a disability evaluation of 60 percent for his coronary artery disease prior to October 15, 2011.  In this regard the Board notes that a rating of 60 percent requires more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  While the Veteran did not have more than one episode of acute congestive heart failure in the past year, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent, he did have a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, and syncope.

The Veteran is not entitled, however, to a higher rating of 100 percent because there is no evidence that the Veteran has chronic congestive heart failure, or; workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  See Diagnostic Code 7005.

The Board recognizes the Veteran's complaints of dyspnea, fatigue, and syncope as shown by the September 2010 VA examination; however, to support a higher disability evaluation, the workload levels must be less than 3 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.  Again, the September 2010 VA examination shows that the Veteran's average workload levels were 3-5 METs. Consequently, the Veteran's METs, despite having resulted in dyspnea, fatigue, and syncope do not warrant a higher disability evaluation.  Furthermore, the evidence of record does not show that the Veteran's coronary artery disease resulted in chronic congestive heart failure.  In fact, there is no evidence indicating that the Veteran even experienced a single episode of congestive heart failure in the relevant period.  Lastly, left ventricular dysfunction with an ejection fraction of less than 30 percent has not been demonstrated.  Accordingly, the Board concludes that the criteria for a disability evaluation of 60 percent, but no greater, for coronary artery disease have been met, prior to October 15, 2011.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).

From February 1, 2012

The Veteran was afforded a VA heart examination in August 2012.  It was noted that the Veteran had a regular and rhythmic heart rate without murmurs or gallops.  The July 2012 echocardiogram revealed a normal size left atrium and left ventricular.  The left ventricular systolic function is on the lower side of normal with an ejection fraction of 50 percent.  A decreased ratio of peak mitral early diastolic and atrial contraction velocity (0.8) and the prime ratio of 1.1 suggested mild left ventricular diastolic dysfunction.  There was no septal defect or stent.  Aortic, mitral, tricuspid, and pulmonic valves all normal.  There was no evidence that the Veteran had congestive heart failure.  Upon examination it was noted that the lowest level of activity at which the Veteran reported symptoms was greater than 3 METs, but less than 5 METs with symptoms of dyspnea, fatigue, and angina.  More than 3 METS, but less than 5METS indicates a level of activity consistent with light yard work or brisk walking.  

After a careful review of the record, the Board finds that the Veteran is not entitled to a rating greater than the currently assigned 60 percent for his coronary artery disease from February 1, 2012.  In this regard the Board notes that a rating of 60 percent requires more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  While the Veteran did not have more than one episode of acute congestive heart failure in the past year, he did have left ventricular dysfunction with an ejection fraction of 30 to 50 percent, and a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, and angina.  

The Veteran is not entitled, however, to a higher rating of 100 percent because there is no evidence that the Veteran has chronic congestive heart failure, or; workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  See Diagnostic Code 7005.

The Board recognizes the Veteran's complaints of dyspnea, fatigue, and angina as shown by the August 2012 VA examinations; however, to support a higher disability evaluation, the workload levels must be less than 3 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.  Again, the August 2012 VA examination shows that the Veteran's average workload levels were 3-5 METs.  Consequently, the Veteran's METs, despite having resulted in dyspnea, fatigue, and syncope do not warrant a higher disability evaluation.  Furthermore, the evidence of record does not show that the Veteran's coronary artery disease resulted in chronic congestive heart failure.  In fact, there is no evidence indicating that the Veteran even experienced a single episode of congestive heart failure in the relevant period.  Lastly, left ventricular dysfunction with an ejection fraction of less than 30 percent has not been demonstrated.  Accordingly, the Board concludes that the criteria for a disability evaluation in excess of 60 percent for coronary artery disease have not been met, from February 1, 2012.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds no basis upon which to assign a higher evaluation than those herein assigned, for the Veteran's service-connected coronary artery disease, as a review of the record, to include the medical evidence, fails to reveal any additional functional impairment associated with such disability to warrant consideration of alternate rating codes.

The Board has also considered the Veteran's statements regarding the severity of his coronary artery disease.  The Veteran contends that his coronary artery disease is far more disabling than the rating he was assigned indicates, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  The Board has considered the Veteran's statements that his service-connected coronary artery disease is worse than the assigned rating; however, ultimately, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.104 with respect to determining the severity of his service-connected coronary artery disability.  The most probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluations are appropriate for the Veteran's coronary artery disease.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's coronary artery disease with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  There is no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  
The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Additionally it was noted that the issue of TDIU is addressed below.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet.App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

II.  TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2009); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2014).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that given the grant of increase in this decision, the Veteran is service-connected for coronary artery disease/ischemic heart disease, status post coronary artery bypass graft and non-ST elevation myocardial infarction evaluated as 60 percent disabling prior to October 15, 2011, and from February 1, 2012.  The assigned evaluation of 60 percent for the Veteran's service-connected coronary artery disease meets the criteria for schedular consideration of TDIU.  See 38 C.F.R. § 4.16(a).  Thus, the Veteran is eligible to receive TDIU benefits.

Having determined that the Veteran meets the percentage threshold requirements, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation as a result of such service-connected disabilities.  The Veteran was afforded a VA examination in May 2013 to address his unemployability.  The examiner determined that the Veteran's coronary artery disease/ischemic heart disease did not impact his ability to work and provided only minimal functional impairment.  The examiner determined that the Veteran may be expected to engage in light and sedentary activities and employment.  Previous VA examinations in September 2010 and August 2012 noted that the Veteran had retired in 2003 as a result of reconstructive surgery on his shoulder and problems with his hip and his back.  The evidence of record fails to demonstrate that the Veteran's service-connected coronary artery disease renders him unable to secure and follow a substantially gainful occupation prior to October 15, 2011 or from February 1, 2012.  Entitlement to a TDIU is denied.  38 C.F.R. § 4.16 (2014).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Based on the foregoing, the Board finds that the preponderance of the evidence is in favor of the assignment of a 60 percent rating, but no higher, prior to October 15, 2011.  However, the preponderance of the evidence weighs against the assignment of a rating in excess of 60 percent, for his coronary artery disease from February 1, 2012.  The preponderance of the evidence also indicates that the Veteran is not entitled to a TDIU.  Therefore, the Veteran's claims have been granted in part and denied in part, with the benefit of the doubt rule being applied accordingly.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial rating of 60 percent for coronary artery disease/ischemic heart disease, status post coronary artery bypass graft and non-ST elevation myocardial infarction, prior to October 15, 2011, is granted.  

An initial rating, in excess of 60 percent, for coronary artery disease/ischemic heart disease, status post coronary artery bypass graft and non-ST elevation myocardial infarction from February 1, 2012, is denied.

Entitlement to a TDIU is denied.  


REMAND

With regard to the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the Board notes that additional development is necessary.  The Veteran was afforded a VA examination in September 2010 which diagnosed the Veteran with depressive disorder and determined that the Veteran's depressive disorder was not related to his active duty service.  The examiner also determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner noted that previous clinical diagnoses were not based on the DSM-IV criteria, but did not specifically address which clinical diagnoses he was referring to.  The Veteran is a combat Veteran who's claimed stressors have been conceded.  Previous examinations include one in June 2010 by a VA psychiatrist who provided a diagnosis on Axis I of PTSD by history.  Additional VA treatment records dating from August 2010 to October 2010 that note diagnoses of PTSD, including Axis I diagnoses.  As it is unclear what the Veteran's diagnosis is with regard to any acquired psychiatric disorder to include PTSD, a new examination is required.  Additionally, an opinion should be provided addressing whether the Veteran has PTSD that is related to his active duty service. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination by an appropriate VA examiner.  The purpose of the examination is to determine the nature of the Veteran's claimed psychiatric disorder and whether any identified disorder began during active service or is related to any incident of service.
	
The following considerations must govern the examination:

(a).  The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

(b).  The examiner must review all medical evidence associated with the claims file. In particular, the Board draws the examiner's attention to the diagnosis of PTSD in VA treatment records dating from August 2010 to October 2010 and the June 2010 psychological evaluation.

 (c).  All indicated testing must be accomplished.  The examiner must consider the Veteran's lay testimony and note in his or her report whether there is a medical basis for corroborating or discounting the credibility or reliability of the Veteran.
		
(d).  The examiner must provide a diagnosis for any psychiatric disorder found from considering the claims file and from examining the Veteran.  Additionally the examiner should address why the Veteran does not have PTSD, if that is the case, while addressing the previous diagnoses. 

(e).  For any psychiatric disability diagnosed, the examiner must specifically opine whether that disability (1) began during service, or (2) is related to any incident of service, to include any fear of hostile military terrorist activity.

(f). In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.

(g). The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.

2.  After completing all indicated development, the RO/AMC must readjudicate the Veteran's claim in light of all the evidence of record.  If the benefits sought on appeal remain denied, then the Veteran and his representative must be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case must be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


